UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                      ____________________

                           No. 00-30597
                         Summary Calendar
                      ____________________

                           DAVID NORRIS,

                                               Plaintiff-Appellant,

                              versus

                    WAYNE F. McELVEEN, ET AL.,

                                                         Defendants,

                        WAYNE F. McELVEEN,

                                                 Defendant-Appellee.
____________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                           (97-CV-505)
____________________________________________________________
                             March 13, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     David Norris appeals the dismissal, following a bench trial,

of his claims against the Sheriff of Calcasieu Parish, Louisiana,

arising out of the termination of his employment.   Findings of fact

are reviewed for clear error; conclusions of law, de novo.     E.g.,

FED. R. CIV. P. 52; Mid-Continent Cas. Co. v. Chevron Pipe Line Co.,



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
205 F.3d 222, 229 (5th Cir. 2000) (bench trial); Downey v. Denton

County, Tex., 119 F.3d 381, 385 & n.5 (5th Cir. 1997) (FED. R. CIV.

P. 52(c) judgment on partial findings).

      For the judgment on partial findings, pursuant to FED. R. CIV.

P. 52(c), concerning Norris’ Title VII racial discrimination claim,

Norris   contends     the    district       court    erred      by    holding    he    was

required, but failed, to prove he was replaced by a person of

another race.        Instead, the court held:                  even assuming Norris

established a prima facie case of discrimination, he failed to

prove his termination was motivated by race.                         The record amply

supports that ruling.

      Norris    maintains      the   district       court      found    the    Sheriff’s

reasons for termination were pretextual, when the court supposedly

stated    it   did   not    agree    Norris’        termination        was    justified.

Instead,   the   court      stated:         even    if    it    did    not    agree    the

circumstances justified the termination, it could not substitute

its   judgment   for    that    of    the    Sheriff.           This    is    merely    an

acknowledgment that federal courts are not personnel managers; that

Title    VII   relief   is    available       only       for   unlawfully-motivated

employment     decisions,      not   arbitrary       or    erroneous         ones.     Cf.

E.E.O.C. v. Louisiana Office of Community Servs., 47 F.3d 1438,

1448 (5th Cir. 1995) (ADEA).          The district court did not find the

reason asserted by the Sheriff for Norris’ termination was not the



                                        2
true reason, much less that the true reason was motivated by

Norris’ race.

     Norris     asserts   the   district       court   erred   by     finding

insufficient evidence of publication to sustain his due process

claim for deprivation of a liberty interest.           But, in addition to

finding insufficient evidence that the Sheriff publicized the basis

for Norris’ termination, the court also found Norris failed to

prove the reason given by the Sheriff for the termination was

false.   The evidence, including Norris’ admission that he engaged

in the conduct which was the basis for his termination (touching a

female co-worker), overwhelmingly supports that finding.

     Finally,    Norris   contends       the   district   court     erred    by

dismissing his state law claim for wrongful termination.              Because

Norris was an at-will employee and failed to prove his termination

was motivated by race, the district court did not err by dismissing

that claim.

                                                                  AFFIRMED




                                     3